504 Pa. 509 (1984)
475 A.2d 743
INMATES OF B-BLOCK, and Individually, David Chacko, Daniel Delker, Terry Clay Fishel, Jerome Grant, Arthur Johnson, George Butler, Herbert Lindsey, Clarence Major, Benjamin Palmer, Kenneth Thurston and Kenneth Williams, Appellants at No. 6,
v.
Glen R. JEFFES, Commissioner, Pennsylvania Bureau of Correction, and Thomas A. Fulcomer, Superintendent, State Correctional Institution at Huntingdon, Appellants at No. 4.
Supreme Court of Pennsylvania.
Argued May 15, 1984.
Decided May 25, 1984.
Leroy S. Zimmerman, Atty. Gen., Gregory R. Neuhauser, Allen C. Warshaw, Deputy Atty. Gen., Harrisburg, for appellant at No. 4.
Richard G. Fishman, State College, for appellee at No. 4.
Richard G. Fishman, State College, for appellant at No. 6.
Gregory R. Neuhauser, Allen C. Warshaw, Deputy Atty. Gen., Harrisburg, for appellee at No. 6.

ORDER
PER CURIAM.
The Order of the Commonwealth Court dated August 16, 1983, directing the submission of a specific and detailed physical exercise plan for prisoners providing for at least two hours of out-of-cell exercise time daily as required by *510 Sections 1 and 2 of the Act of June 14, 1923, P.L. 775, 61 P.S. §§ 101-2, is hereby affirmed. The said plan is to be submitted on or before September 17, 1984.